           Case 1:20-cv-01719-KBJ Document 27 Filed 01/21/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA et al.,

                       Plaintiffs,

          v.                                                    No. 1:20-cv-1719 KBJ

 ELISABETH D. DEVOS, in her official capacity as
      Secretary of Education, et al.,

                       Defendants.



                          DEFENDANTS’ MOTION TO DISMISS

       Defendants the U.S. Department of Education and Elizabeth DeVos, in her official capacity

as Secretary of Education, move the Court pursuant to Federal Rule of Civil Procedure 12(b)(1) to

dismiss this action, for the reasons set forth in the accompanying Memorandum in support of this

motion.

Dated: November 13, 2020                    Respectfully Submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            MARCIA BERMAN
                                            Assistant Director, Federal Programs Branch

                                            _/s/ Kathryn L. Wyer
                                            KATHRYN L. WYER
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W., Room 12014
                                            Washington, DC 20005
                                            Tel.: (202) 616-8475
                                            Fax: (202) 616-8470
                                            Email: kathryn.wyer@usdoj.gov
                                            Attorneys for Defendants
